Citation Nr: 0801729	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-28 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran requested a hearing before a 
traveling member of the Board, which was scheduled for August 
2, 2007.  The veteran withdrew his request for a travel board 
hearing on August 2, 2007.


FINDING OF FACT

The weight of the competent evidence is in relative equipoise 
on the question of whether the veteran's current bilateral 
hearing loss is related to his military service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The veteran and his representative contend, in substance, 
that the veteran's bilateral hearing loss is the result of 
his exposure to noise while in service.  Because the claim on 
appeal is being granted in full, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  



Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  Where a veteran 
who served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as sensorineural hearing loss, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Impaired hearing is considered to be a disability for VA 
compensation purposes when the auditory threshold in any of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels (db) or greater; the thresholds for at least 
three of these frequencies are 26 db or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. See 38 C.F.R. § 3.385.  The absence of 
evidence of a hearing disability during service or of 
compensable hearing loss within the first year after 
discharge is not fatal to claim for service connection for 
hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Rather, service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes. 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the veteran claims that he has a bilateral 
hearing loss disability as a result of acoustic trauma while 
on active duty.  The veteran contends, and his service 
records confirm, that he was an avionic sensor systems 
technician, and that he was frequently exposed to aircraft 
engine noise.  Hence, with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the veteran was 
exposed to acoustic trauma of aircraft engine noise in 
service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran underwent a VA audiological examination in May 
2004.  This examination indicated that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
15
20
30
35
35

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.

The audiometric findings from the May 2004 VA audiological 
examination meet the regulatory requirements for hearing loss 
disability as defined by 38 C.F.R. 
§ 3.385.  Accordingly, the remaining question under Hensley 
is whether there is a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.

The Board notes that the claims file contains differing 
opinions as to whether the veteran's bilateral hearing loss 
is related to his military noise exposure.  Where, as in this 
veteran's case, there is a difference of medical opinion, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "[i]t is the responsibility of the BVA . . . 
to assess the credibility and weight to be given the 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The medical evidence weighing in favor of the veteran's claim 
includes an October 2005 private examination report from 
audiologist Dr. Perry.  The report indicates that Dr. Perry 
reviewed the veteran's service records.  The report notes 
that the veteran noticed hearing loss five years after his 
separation from service.  Based on his examination of the 
veteran as well as the case history, Dr. Perry concluded that 
nothing else in the veteran's history other than his military 
noise exposure appears to account for the hearing loss that 
he currently experiences.  
Also weighing in favor of the veteran's claim is his in-
service audiometric record.  The veteran underwent frequent 
audiological testing while in service.  A review of the 
audiometric findings reveals that the veteran's hearing did 
deteriorate at the higher frequencies over the course of his 
military service.  For instance, upon his first in-service 
audiological examination of record in December 1964, the 
veteran's pure tone thresholds, in decibels, at 4000 Hertz 
were 5 for both the left and right ears.  Upon the veteran's 
separation examination in April 1980, his pure tone 
thresholds at 4000 Hertz were 20 decibels for both ears.  

The medical evidence weighing against the veteran's claim 
includes the May 2004 VA audiology examination report in 
which the VA audiologist opines that the veteran's current 
hearing loss is not causally related to the veteran's 
military noise exposure.  The VA audiologist notes that the 
onset of the veteran's hearing loss was remote in time to his 
military service and that the degree of hearing loss 
experienced by the veteran is no greater than would be 
expected in an individual of the veteran's age.  Another VA 
audiologist reviewed the veteran's claims file in September 
2004 and concluded that the veteran's in-service audiometric 
record was unclear.  This audiologist also concluded that the 
veteran's service medical records did not show a progression 
of hearing loss that would be expected for noise induced 
hearing loss.  

The Board finds that the weight of the competent medical 
evidence is at least in relative equipoise on the question of 
whether the veteran's current bilateral hearing loss is 
related to his military service.  When the evidence is in 
relative equipoise, the benefit of the doubt doctrine 
provides that such reasonable doubt will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Resolving such reasonable doubt in the veteran's 
favor, the Board finds that the veteran's currently diagnosed 
bilateral hearing loss was incurred in service. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


